DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the amendment filed on 6/28/2022.
Claims 1-20 are pending in the application.  
Terminal disclaimer filed on 6/28/2022 is accepted.
Note: per claims 11-20, the amendment has broadened the scope that the first and second solver engines are not specified by the first and second branch objects being generated.
Claim Objections
The objection to claim 19 has been withdrawn due to the amendment to the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iorio (US 20140149331, Cited) in view of Balestrazzi et al. (US 20180239690, hereafter Balestrazzi, Cited).

Per claim 11:
Iorio teaches classifying problem specification, parsing and interpreting various data sets included in the specification and generating a correlation value between problem specification and each stored problem specification (Iorio, see at least [0031]; [0033]).
Iorio does not explicitly teach generating a first branch object associated with a first optimization problem and generating a second branch object associated with a second optimization problem that specifies a dependency between the second optimization problem and the first optimization problem.  Balestrazzi teaches generating a first branch object associated with a first optimization problem and generating a second branch object associated with a second optimization problem that specifies a dependency between the second optimization problem and the first optimization problem. (Balestrazzi, see at least [0021], for each problem, the tracking information is then aggregated by the sets of tracking diagnostic parameters….The solution tree then has a solution branch for each solution …each solution branch comprises a sub-branch for each corresponding problem; [[0022], Each solution model corresponds to a solution branch of the solution tree…comprises the indication of one of the solutions; [0021], for each problem, the tracking information is then aggregated by the sets of tracking diagnostic parameters….The solution tree then has a solution branch for each solution …each solution branch comprises a sub-branch for each corresponding problem; [[0022], Each solution model corresponds to a solution branch of the solution tree…comprises the indication of one of the solutions; [0034], The solution tree (for example, in the XML format) comprises a root node and a node depending thereon for each solution of the tickets that have been closed successfully (for example, containing its solution code). For each solution, one or more nodes depend on its node for each set of tracking environment parameters of the clients wherein the solution has been applied (for example, containing corresponding pairs type/value) … each leaf node also contains a weight of the corresponding solution branch (descending from the node of its solution to the leaf node in the solution tree).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Balestrazzi’s functionality of managing problems with a solution tree with the functionality of optimization problem solving of Iorio, since they are analogous problem solving systems that provide solutions to problem.  Combining Iorio’s functionality with that of Balestrazzi results in a system that automatically determines solutions to problems to provide a self-healing capability by establishing solution models (Balestrazzi, [0026]) by modifying Iorio to establish the solution models of Balestrazzi.  The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to automatically determines solutions to problems to provide a self-healing capability by establishing solution models (Balestrazzi, [0026]).
Iorio further teaches executing a first solver engine to generate one or more solutions for the first optimization problem; and executing a second solver engine to generate one or more solutions for the second optimization problem (Iorio, see at least [0009], receiving a problem specification…execution the one or more stored solution strategies to generate a solution to the optimization problem; [0035]; [0046]).  
 	12. (Original) The one or more non-transitory computer-readable media of claim 11 wherein the first solver engine, during execution, performs one or more optimization operations on the first optimization problem (Iorio, see at least [0025], one or more solution strategies that reflect prescribed sequences of optimization algorithms to be executed; [0026], [0026] Optimization engine 124 is configured to classify problem specification 115 by mapping that problem specification to similar problem specifications stored within problem/solution space 141. In doing so, optimization engine 124 may implement a distance function or other comparative algorithm to determine a correlation value between problem specification 115 and each stored problem specification included in problem/solution space 141. Optimization engine 124 then identifies solution strategies associated with the stored problem specifications with which problem specification 115 is most strongly correlated; [0027]; [0031]; [0032]).  
  	13. (Original) The one or more non-transitory computer-readable media of claim 11 wherein the second solver engine, during execution, processes the second optimization problem based on at least one solution generated for the first optimization problem by the first solver engine (Iorio, see at least [0032] Once optimization engine 124 pre-processes problem specification 115 in the fashion described above, a classification engine 204 within optimization engine 124 is configured to map problem specification 115 into problem/solution space 141. Problem space 141 includes a collection of stored problem specifications 207 and a corresponding collection of stored solution strategies 208. Each stored problem specification 207 is associated with an optimization problem that optimization engine 124 previously attempted to solve. Each corresponding stored solution strategy 208 represents a previously implemented approach to solving that optimization problem and information that reflects the degree to which that approach was successful).
14. (Original) The one or more non-transitory computer-readable media of claim 13, wherein the at least one solution generated for the first optimization problem comprises an initial solution for the second optimization problem (Iorio, see at least  [0064] when strategy execution engine 205 terminates the execution of a previous stored solution strategy 208 … and initiates a new optimization algorithm 300 associated with another stored solution strategy 208.).  
15. The one or more non-transitory computer-readable media of claim 11, further comprising generating a first solver state object for the first solver engine, wherein the first solver state object comprises state information describing a first state of the first solver engine during execution.  
 (Iorio, see at least [0070], statistical information that reflects the performance of different solution strategies applied to various optimization problems).
 	18. The non-transitory computer-readable medium of claim 11, wherein the first optimization problem is processed by the first solver engine, the method further comprising: receiving a pause command; terminating processing of the first optimization problem by the first solver engine; and generating and storing a first solver state object for the first solver engine (Iorio, see at least [0034], a set of termination conditions for each optimization algorithm; [0036], Termination conditions 302 indicate when the execution of the corresponding optimization algorithm 300 should be terminated. For example, termination conditions 302 associated with a simulated annealing algorithm could indicate that the execution of that algorithm should be terminated after 10 minutes. Any given set of termination conditions 302 may also indicate a particular standard by which convergence may be detected, such as, e.g., a minimum difference between a current solution and an objective 203 that should be achieved; [0037]). 
Per claim 20: 
Iorio teaches  A computing system comprising: one or more memories storing instructions; and one or more processors that are coupled to the one or more memories for classifying problem specification, parsing and interpreting various data sets included in the specification and generating a correlation value between problem specification and each stored problem specification (Iorio, see at least [0031]; [0033]).
Iorio does not explicitly teach generating a first branch object associated with a second optimization problem that specifies a dependency between the first optimization problem and a second optimization problem.  Balestrazzi teaches generating a first branch object associated with a second optimization problem that specifies a dependency between the first  optimization problem and a second optimization problem (Balestrazzi, see at least [0021], for each problem, the tracking information is then aggregated by the sets of tracking diagnostic parameters….The solution tree then has a solution branch for each solution …each solution branch comprises a sub-branch for each corresponding problem; [[0022], Each solution model corresponds to a solution branch of the solution tree…comprises the indication of one of the solutions; [0021], for each problem, the tracking information is then aggregated by the sets of tracking diagnostic parameters….The solution tree then has a solution branch for each solution …each solution branch comprises a sub-branch for each corresponding problem; [[0022], Each solution model corresponds to a solution branch of the solution tree…comprises the indication of one of the solutions; [0034], The solution tree (for example, in the XML format) comprises a root node and a node depending thereon for each solution of the tickets that have been closed successfully (for example, containing its solution code). For each solution, one or more nodes depend on its node for each set of tracking environment parameters of the clients wherein the solution has been applied (for example, containing corresponding pairs type/value) … each leaf node also contains a weight of the corresponding solution branch (descending from the node of its solution to the leaf node in the solution tree).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Balestrazzi’s functionality of managing problems with a solution tree with the functionality of optimization problem solving of Iorio, since they are analogous problem solving systems that provide solutions to problem.  Combining Iorio’s functionality with that of Balestrazzi results in a system that automatically determines solutions to problems to provide a self-healing capability by establishing solution models (Balestrazzi, [0026]) by modifying Iorio to establish the solution models of Balestrazzi.  The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to automatically determines solutions to problems to provide a self-healing capability by establishing solution models (Balestrazzi, [0026]).
Iorio further teaches executing a first solver engine to generate one or more solutions for the second optimization problem; and executing a second solver engine to generate one or more solutions for the first optimization problem (Iorio, see at least [0009], receiving a problem specification…execution the one or more stored solution strategies to generate a solution to the optimization problem; [0035]; [0046]).  
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iorio in view of Balestrazzi and Chung et al. (US 20100180255, hereafter Chung, cited).
	Per claim 16:
Iorio and Balestrazzi do not explicitly teach storing the first solver state object to a first solver state stack associated with the first solver engine; and storing a reference to the first solver state stack in the first branch object.  Chung teaches storing the first solver state object to a first solver state stack associated with the first solver engine; and storing a reference to the first solver state stack in the first branch object  (Chung, see at least [0091], Solution name; [0100], identifies any sub-solutions …identified dependencies for the selected solution; [0103] the solution parameter estimation scheduler stores the collected solution parameters in the SDE database (step 732). Thereafter, the process terminates; [0107] the solution legality engine stores the solution conflict matrix in a database within the solution legality engine (step 822); [0112] the solution implementation engine stores the tuned target application in a storage device, such as persistent storage 108 in FIG. 1 (step 926). Thereafter, the process terminates). 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Balestrazzi’s functionality of managing problems with a solution tree with the functionality of optimization problem solving of Iorio, and Chung’s storing data for the solution since they are analogous problem solving systems that provide solutions to problem.  Combining Chung’s functionality with that of Iorio and Balestrazzi results in a system that stores a solution conflict matrix and tuned application in a storage by modifying Iorio by enabling a solution data storage.  The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to allow retrieval of data related to problem solutions (Chung, see at least [0103] the solution parameter estimation scheduler stores the collected solution parameters in the SDE database (step 732). Thereafter, the process terminates;  [0107] the solution legality engine stores the solution conflict matrix in a database within the solution legality engine (step 822); [0112] the solution implementation engine stores the tuned target application in a storage device, such as persistent storage 108 in FIG. 1 (step 926). Thereafter, the process terminates). 
17. (Original) The one or more non-transitory computer-readable media of claim 16, wherein: the first solver state stack comprises a plurality of solver state objects generated for the first solver engine; and each solver state object comprises one or more references to one or more solutions generated for the first optimization problem  (Chung, see at least Chung, see at least [0091], Solution name; [0100], identifies any sub-solutions …identified dependencies for the selected solution; [0103] the solution parameter estimation scheduler stores the collected solution parameters in the SDE database (step 732). Thereafter, the process terminates; [0107] the solution legality engine stores the solution conflict matrix in a database within the solution legality engine (step 822); [0112] the solution implementation engine stores the tuned target application in a storage device, such as persistent storage 108 in FIG. 1 (step 926). Thereafter, the process terminates). 

 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Iorio in view of Balestrazzi and Lopez et al.  (US 20190102152, hereafter Lopez, Cited).
Per claim 19:   
Iorio and Balestrazzi do not explicitly teach receiving a resume command; retrieving the first solver state object for the first solver engine from a memory; and resuming execution of the first solver engine based on the first solver state object.   Lopez teaches receiving a resume command; retrieving the first solver state object for the first solver engine from a memory; and resuming execution of the first solver engine based on the first solver state object  (Lopez, see at least  [0019] resume optimization of the program code … optimizer to resume optimization from a given point. … restart the optimization process at different points in an optimization pipeline and populate the edits throughout the remaining passes in the optimization pipeline to improve the program code or the efficiency of the process;   [0020];  [0037]; [0043] If optimizer 16 has any dependency between executed passes 42, optimizer 16 may also provide the dependency information in the program code representation 43 to describe how to configure an optimization pipeline to resume at each point in the pipeline).   It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Balestrazzi’s functionality of managing problems with a solution tree with the functionality of optimization problem solving of Iorio, and optimization resuming since they are analogous problem solving systems that provide solutions to problem.  Combining Lopez’s functionality with that of Iorio and Balestrazzi results in a system that enables resuming of the optimization processing.  The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to resume optimization from a given point to continue the process at different points (Lopez, see at least  [0019] resume optimization of the program code … optimizer to resume optimization from a given point. … restart the optimization process at different points in an optimization pipeline and populate the edits throughout the remaining passes in the optimization pipeline to improve the program code or the efficiency of the process;   [0020];  [0037]; [0043] If optimizer 16 has any dependency between executed passes 42, optimizer 16 may also provide the dependency information in the program code representation 43 to describe how to configure an optimization pipeline to resume at each point in the pipeline).   
Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-10 and 21-24 are allowed over the prior arts. While Iorio (cited) teaches generating a solution to an optimization problem receiving a problem specification and initiating an optimization algorithm associated with stored solution strategy, Balestrazzi (cited) teaches a solution model corresponding to a solution tree with a solution branch for each solution comprising a sub-branch for each corresponding problem, Chung (cited) teaches a GUI for user to select final solutions to be implemented for identified performance bottlenecks in an application and for implementation of the selected solutions, Lopez teaches resuming optimization of code, Mallisetty et al. (cited) teach identifying impacted code branches and promoting code changes among affected branches to handle defect resolution, US20170364432 teaches optimization solver for a problem, US20130290973 teaches solutions for a combinatorial optimization problem, ultimately, the prior arts of record, taken alone or in
combination, do not teach generating a first branch object that specifies a first optimization problem and a first solver engine; generating a second branch object that specifies a second optimization problem, a second solver engine, and a dependency between the second optimization problem and the first optimization problem; executing the first solver engine to generate one or more solutions for the first optimization problem; and executing the second solver engine to generate one or more solutions for the second optimization problem.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
The amendment to the claims 11-20 broadens the scope, therefore, a new ground of rejection has been given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INSUN KANG/Primary Examiner, Art Unit 2193